     Case 20-40479-elm13 Doc 15 Filed 02/11/20                            Entered 02/11/20 13:44:42             Page 1 of 23
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Ranjit Kaur                                xxx-xx-6391             §          Case No:     20-40479
       1511 Evelyne Court                                                 §
                                                                                     Date:        2/11/2020
       Wylie, TX 75098                                                    §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $4,550.00                      Value of Non-exempt property per § 1325(a)(4):        $800.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $273,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                             Entered 02/11/20 13:44:42                 Page 2 of 23
Case No:      20-40479
Debtor(s):    Ranjit Kaur




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $4,550.00     per month, months    1       to   60    .

          For a total of    $273,000.00     (estimated " Base Amount ").
          First payment is due      3/2/2020        .

          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $800.00         .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To         Richard M. Weaver & Associates        , total:                 $3,700.00     ;
      $1,549.99 Pre-petition;     $2,150.01    disbursed by the Trustee.




                                                                  Page 2
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                            Entered 02/11/20 13:44:42               Page 3 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                         SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Wells Fargo Bank NA                                $59,998.32      2/1/19-2/1/20        0.00%        Month(s) 1-59                  Pro-Rata
Homestead

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Wells Fargo Bank NA                                                    59 month(s)                    $2,922.99                  5/1/2020
Homestead

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Wells Fargo Bank NA                                  $5,845.98      3/1/20-4/1/20       0.00%        Month(s) 1-59                  Pro-Rata
Homestead

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conns HomePlus                                         $800.00            $400.00      0.00%                                        Pro-Rata
Household Goods
Nebraska Furniture Mart                              $5,055.00         $3,500.00       0.00%                                        Pro-Rata
Household Goods

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                            CREDITOR /                            SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                           COLLATERAL                                                             (MONTHS __ TO __)            Per Mo.




                                                                 Page 3
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                            Entered 02/11/20 13:44:42               Page 4 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur



B.
                            CREDITOR /                            SCHED. AMT.           %                                    TREATMENT
                           COLLATERAL                                                                                          Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                             CREDITOR /                                SCHED. AMT.           VALUE                   TREATMENT
                            COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                           CREDITOR                                                 COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Americollect                                                          $50.00
Amex                                                               $6,665.00
Amex/Bankruptcy                                                    $3,071.00
Capital One                                                          $376.00
Chase Auto Finance                                                 $7,609.00


                                                                 Page 4
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                           Entered 02/11/20 13:44:42              Page 5 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


Chase Card Services                                               $4,634.00
Citibank/The Home Depot                                             $810.00
Conns HomePlus                                                      $400.00 Unsecured portion of the secured debt (Bifurcated)
Credit First National Association                                 $1,604.00
Credit Management Control                                           $350.00
Deptartment Store National Bank/Macy's                              $628.00
Deptartment Store National Bank/Macy's                            $1,048.00
Deptartment Store National Bank/Macy's                              $719.00
Discover Financial                                                $3,435.00
Discover Financial                                                  $987.00
Kohls/Capital One                                                 $1,053.00
Midland Funding                                                   $3,916.00
Midland Funding                                                     $908.00
Midland Funding                                                     $601.00
Nebraska Furniture Mart                                           $1,555.00 Unsecured portion of the secured debt (Bifurcated)
Portfolio Recovery                                                $1,853.00
Portfolio Recovery                                                $1,391.00
Remex Inc                                                           $415.00
Synchrony Bank/ JC Penneys                                           $76.00
Texas Dow Employees Credit Union                                  $4,205.00

TOTAL SCHEDULED UNSECURED:                                      $48,359.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     3%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 20-40479-elm13 Doc 15 Filed 02/11/20                           Entered 02/11/20 13:44:42                Page 6 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                              Entered 02/11/20 13:44:42                Page 7 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                             Entered 02/11/20 13:44:42                Page 8 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
     Case 20-40479-elm13 Doc 15 Filed 02/11/20                             Entered 02/11/20 13:44:42                Page 9 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 20-40479-elm13 Doc 15 Filed 02/11/20                          Entered 02/11/20 13:44:42                Page 10 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Richard Weaver
Richard Weaver, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Richard Weaver                                                        21010820
Richard Weaver, Debtor's(s') Counsel                                      State Bar Number

/s/ Ranjit Kaur
Ranjit Kaur, Debtor




                                                               Page 10
    Case 20-40479-elm13 Doc 15 Filed 02/11/20                         Entered 02/11/20 13:44:42                Page 11 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  11th day of February, 2020      :

(List each party served, specifying the name and address of each party)


Dated:            February 11, 2020                                       /s/ Richard Weaver
                                                                          Richard Weaver, Debtor's(s') Counsel

Americollect                                      Chase Auto Finance                                Conns HomePlus
xxxx5725                                          xxxxxxxxxx1506                                    xxxxx7036
PO Box 1566                                       Attn: Bankruptcy                                  Attn: Bankruptcy
1851 South Alverno Road                           PO Box 901076                                     2445 Technology Forest Blvd, Bldg 4,
Manitowoc, WI 54221                               Fort Worth, TX 76101                              Ste
                                                                                                    The Woodlands, TX 77381

Amex                                              Chase Card Services                               Credit First National Association
xxxxxxxxxxxx4293                                  xxxxxxxxxxxx9700                                  xxxxx5744
Correspondence/Bankruptcy                         Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 981540                                     PO Box 15298                                      PO Box 81315
El Paso, TX 79998                                 Wilmington, DE 19850                              Cleveland, OH 44181


Amex/Bankruptcy                                   Citibank/The Home Depot                           Credit Management Control
xxxxxxxxxxx8339                                   xxxxxxxxxxxx9135                                  xxxx0255
Correspondence/Bankruptcy                         Citicorp Credit Srvs/Centralized Bk               Attn: Bankruptcy
PO Box 981540                                     dept                                              PO Box 1654
El Paso, TX 79998                                 PO Box 790034                                     Green Bay, WI 54305
                                                  St Louis, MO 63179

Attorney General of Texas                         City of Wylie                                     Deptartment Store National
Bankruptcy Section                                Linebarger Goggan Blair & Sampson                 Bank/Macy's
400 S Zang Blvd Ste 500                           2777 N Stemmons Frwy Ste 1000                     xxxxxxxxx3720
Dallas, TX 75208-6640                             Dallas, TX 75207                                  Attn: Bankruptcy
                                                                                                    9111 Duke Boulevard
                                                                                                    Mason, OH 45040

Barrett Daffin Frappier Turner & Engle            Collin County Tax Assessor                        Deptartment Store National
L                                                 1700 Bedbud Blvd Ste 300                          Bank/Macy's
4004 Belt Line Rd Suite 100                       McKinney, TX 75069                                xxxxxxxxxxxx6044
Addison, TX 75001                                                                                   Attn: Bankruptcy
                                                                                                    9111 Duke Boulevard
                                                                                                    Mason, OH 45040

Capital One                                       Comenity Bank/Express                             Deptartment Store National
xxxxxxxxxxxx1406                                  xxxxx2988                                         Bank/Macy's
Attn: Bankruptcy                                  Attn: Bankruptcy                                  xxxxxxxxxxxx0735
PO Box 30285                                      PO Box 182125                                     Attn: Bankruptcy
Salt Lake City, UT 84130                          Columbus, OH 43218                                9111 Duke Boulevard
                                                                                                    Mason, OH 45040




                                                               Page 11
    Case 20-40479-elm13 Doc 15 Filed 02/11/20          Entered 02/11/20 13:44:42    Page 12 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


Dillards Card Services/Wells Fargo   IRS- Special Procedures Staff         Portfolio Recovery
Bank                                 Bankruptcy: Mail Code 502DAL          xxxxxxxxxxxx9132
xxxxxxxxxxxx7825                     1100 Commerce Street RM 9a20          Attn: Bankruptcy
Attn: Bankruptcy                     Dallas, TX 75242                      120 Corporate Blvd
PO Box 10347                                                               Norfold, VA 23502
Des Moines, IA 50306

Discover Financial                   JPMorgan Chase Bank                   Portfolio Recovery
xxxxxxxxxxxx0216                     PO Box 29505 AZi1191                  xxxxxxxxxxxx4532
Attn: Bankruptcy Department          Phoenix, AZ 85038                     Attn: Bankruptcy
PO Box 15316                                                               120 Corporate Blvd
Wilmington, DE 19850                                                       Norfold, VA 23502


Discover Financial                   Kohls/Capital One                     Quantum 3 Group
xxxxxxxxxxxx9544                     xxxxxxxxxxxx6274                      Moma Funding LLC
Attn: Bankruptcy Department          Attn: Credit Administrator            PO Box 788
PO Box 15316                         PO Box 3043                           Kirkland, WA 98083
Wilmington, DE 19850                 Milwaukee, WI 53201


Diversified Consultants              Midland Funding                       Ranjit Kaur
PO Box 551268                        xxxxxx0394                            1511 Evelyne Court
Jacksonville, FL 32255               Attn: Bankruptcy                      Wylie, TX 75098
                                     350 Camino De La Reine Ste 100
                                     San Diego, CA 92108


ERC Enhanced Recovery Corp           Midland Funding                       Remex Inc
8014 Bayberry Road                   xxxxxx0124                            xxx9187
Jacksonville, FL 32256               Attn: Bankruptcy                      Attn: Bankruptcy
                                     350 Camino De La Reine Ste 100        307 Wall St.
                                     San Diego, CA 92108                   Princeton, NJ 08540


FHA Single Family Loan Mtg -         Midland Funding                       Santander Consumer USA
US Dept of Housing & Urban HUD       xxxxxx1239                            xxxxxxxxxxxxx1000
801 Cherry St Unit 45                Attn: Bankruptcy                      Attn: Bankruptcy
Fort Worth, TX 76102-6882            350 Camino De La Reine Ste 100        10-64-38-FD7 601 Penn St
                                     San Diego, CA 92108                   Reading, PA 19601


First PREMIER Bank                   Nebraska Furniture Mart               Sprint
xxxxxxxxxxxx2233                     PO Box 2335                           PO Box 7949
Attn: Bankruptcy                     Omaha, NE 68103                       Overland Park, KS 66207
PO Box 5524
Sioux Falls, SD 57117


IRS                                  NPRTO Texas LLC                       Stearns Bank National Assoc
Centralized Insolvency Operations    256 West Data Drive                   2499 Rice St Ste 245
PO Box 7346                          Draper, UT 84020                      Saint Paul, MN 55113
Philadelphia, PA 19101-7346




                                                Page 12
    Case 20-40479-elm13 Doc 15 Filed 02/11/20      Entered 02/11/20 13:44:42    Page 13 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur


Syncb/Toys R Us                  T-Mobile Bankruptcy Team              Wells Fargo Bank NA
xxxxxxxxxxxx2429                 PO Box 53410                          xxxxxx4139
Attn: Bankruptcy                 Bellevue, WA 98015-53410              1 Home Campus
PO Box 965060                                                          MAC X2303-01A
Orlando, FL 32896                                                      Des Moines, IA 50328


Synchrony Bank                   Target                                Wells Fargo Home Mortgage
xxxxxxxxxxxx6982                 xxxxxxxxxxxx9630                      xxxxxxxxx1478
Attn: Bankruptcy Dept            c/o Financial & Retail Srvs           Attn: Written
PO Box 965060                    Mailstop BT POB 9475                  Correspondence/Bankruptcy
Orlando, FL 32896                Minneapolis, MN 55440                 MAC#2302-04E POB 10335
                                                                       Des Moines, IA 50306

Synchrony Bank/ JC Penneys       Tcc Credit Union                      Wylie ISD
xxxxxxxxxxxx7271                 xxxxxx0001                            Perdue Brandon Fielder
Attn: Bankruptcy                 10103 Shoreview Rd                    500 East Border St Ste 640
PO Box 956060                    Dallas, TX 75238                      Arlington, TX 76010
Orlando, FL 32896


Synchrony Bank/ Old Navy         Texas Dow Employees Credit Union
xxxxxxxxxxxx2645                 xxxxx6874
Attn: Bankruptcy                 Attn: Bankruptcy
PO Box 965060                    1001 FM 2004
Orlando, FL 32896                Lake Jackson, TX 77566


Synchrony Bank/PayPal Cr         Tim Truman
xxxxxxxxxxxx1381                 6851 NE Loop 820 Ste 300
Attn: Bankruptcy Dept            NR Hills, TX 76180
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Sams              US Dept. of Hud - Title 1
xxxxxxxxxxxx3275                 52 Corporate Circle
Attn: Bankruptcy                 Albany, NY 12203-5121
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Sams Club         Veterans Adm. Dept of Veteran's
xxxxxxxxxxxx7738                 Affairs
Attn: Bankruptcy Dept            Regional Office Finance Sec. (24)
PO Box 965060                    One Veterans Plaza
Orlando, FL 32896                701 Clay Avenue
                                 Waco, TX 76799-0001

Synchrony Bank/TJX               Weinstein & Riley
xxxxxxxxxxxx2005                 2001 Western Ave #400
Attn: Bankruptcy                 Seattle, WA 98121
PO Box 965064
Orlando, FL 32896




                                            Page 13
      Case 20-40479-elm13 Doc 15 Filed 02/11/20                           Entered 02/11/20 13:44:42                      Page 14 of 23
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Ranjit Kaur                                 xxx-xx-6391      §      CASE NO: 20-40479
       1511 Evelyne Court                                           §
       Wylie, TX 75098                                              §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        2/11/2020
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $4,550.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $454.50                              $455.00
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $65.10                                $0.00

 Subtotal Expenses/Fees                                                                           $524.60                              $455.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $4,025.40                            $4,095.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Wells Fargo Bank NA                  Homestead                             5/1/2020         $295,453.00      $387,577.00              $2,922.99

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $2,922.99




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 20-40479-elm13 Doc 15 Filed 02/11/20                          Entered 02/11/20 13:44:42                 Page 15 of 23
Case No:     20-40479
Debtor(s):   Ranjit Kaur



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                             Scheduled         Value of     Protection        Protection
   Name                                   Collateral                           Amount         Collateral   Percentage    Payment Amount

                   Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                    $0.00

                                                   TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                              $2,150.01
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $2,922.99
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                                  $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         2/11/2020

 /s/ Richard Weaver
 Attorney for Debtor(s)

 /s/ Ranjit Kaur
 Debtor




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 20-40479-elm13 Doc 15 Filed 02/11/20                      Entered 02/11/20 13:44:42             Page 16 of 23
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Ranjit Kaur                                                               CASE NO.     20-40479
                                    Debtor


                                                                                   CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 11, 2020, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Richard Weaver
                                Richard Weaver
                                Bar ID:21010820
                                Richard M. Weaver & Associates
                                5601 Airport Freeway
                                Fort Worth, TX 76117
                                (817) 222-1108



Americollect                                     Barrett Daffin Frappier Turner & Engle L     Citibank/The Home Depot
xxxx5725                                         4004 Belt Line Rd Suite 100                  xxxxxxxxxxxx9135
PO Box 1566                                      Addison, TX 75001                            Citicorp Credit Srvs/Centralized Bk dept
1851 South Alverno Road                                                                       PO Box 790034
Manitowoc, WI 54221                                                                           St Louis, MO 63179


Amex                                             Capital One                                  City of Wylie
xxxxxxxxxxxx4293                                 xxxxxxxxxxxx1406                             Linebarger Goggan Blair & Sampson
Correspondence/Bankruptcy                        Attn: Bankruptcy                             2777 N Stemmons Frwy Ste 1000
PO Box 981540                                    PO Box 30285                                 Dallas, TX 75207
El Paso, TX 79998                                Salt Lake City, UT 84130


Amex/Bankruptcy                                  Chase Auto Finance                           Collin County Tax Assessor
xxxxxxxxxxx8339                                  xxxxxxxxxx1506                               1700 Bedbud Blvd Ste 300
Correspondence/Bankruptcy                        Attn: Bankruptcy                             McKinney, TX 75069
PO Box 981540                                    PO Box 901076
El Paso, TX 79998                                Fort Worth, TX 76101


Attorney General of Texas                        Chase Card Services                          Comenity Bank/Express
Bankruptcy Section                               xxxxxxxxxxxx9700                             xxxxx2988
400 S Zang Blvd Ste 500                          Attn: Bankruptcy                             Attn: Bankruptcy
Dallas, TX 75208-6640                            PO Box 15298                                 PO Box 182125
                                                 Wilmington, DE 19850                         Columbus, OH 43218
      Case 20-40479-elm13 Doc 15 Filed 02/11/20                        Entered 02/11/20 13:44:42               Page 17 of 23
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Ranjit Kaur                                                                   CASE NO.     20-40479
                                      Debtor


                                                                                   CHAPTER          13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #1)

Conns HomePlus                                     Discover Financial                             IRS- Special Procedures Staff
xxxxx7036                                          xxxxxxxxxxxx0216                               Bankruptcy: Mail Code 502DAL
Attn: Bankruptcy                                   Attn: Bankruptcy Department                    1100 Commerce Street RM 9a20
2445 Technology Forest Blvd, Bldg 4,               PO Box 15316                                   Dallas, TX 75242
Ste                                                Wilmington, DE 19850
The Woodlands, TX 77381

Credit First National Association                  Discover Financial                             JPMorgan Chase Bank
xxxxx5744                                          xxxxxxxxxxxx9544                               PO Box 29505 AZi1191
Attn: Bankruptcy                                   Attn: Bankruptcy Department                    Phoenix, AZ 85038
PO Box 81315                                       PO Box 15316
Cleveland, OH 44181                                Wilmington, DE 19850


Credit Management Control                          Diversified Consultants                        Kohls/Capital One
xxxx0255                                           PO Box 551268                                  xxxxxxxxxxxx6274
Attn: Bankruptcy                                   Jacksonville, FL 32255                         Attn: Credit Administrator
PO Box 1654                                                                                       PO Box 3043
Green Bay, WI 54305                                                                               Milwaukee, WI 53201


Deptartment Store National                         ERC Enhanced Recovery Corp                     Midland Funding
Bank/Macy's                                        8014 Bayberry Road                             xxxxxx0394
xxxxxxxxx3720                                      Jacksonville, FL 32256                         Attn: Bankruptcy
Attn: Bankruptcy                                                                                  350 Camino De La Reine Ste 100
9111 Duke Boulevard                                                                               San Diego, CA 92108
Mason, OH 45040

Deptartment Store National                         FHA Single Family Loan Mtg -                   Midland Funding
Bank/Macy's                                        US Dept of Housing & Urban HUD                 xxxxxx0124
xxxxxxxxxxxx6044                                   801 Cherry St Unit 45                          Attn: Bankruptcy
Attn: Bankruptcy                                   Fort Worth, TX 76102-6882                      350 Camino De La Reine Ste 100
9111 Duke Boulevard                                                                               San Diego, CA 92108
Mason, OH 45040

Deptartment Store National                         First PREMIER Bank                             Midland Funding
Bank/Macy's                                        xxxxxxxxxxxx2233                               xxxxxx1239
xxxxxxxxxxxx0735                                   Attn: Bankruptcy                               Attn: Bankruptcy
Attn: Bankruptcy                                   PO Box 5524                                    350 Camino De La Reine Ste 100
9111 Duke Boulevard                                Sioux Falls, SD 57117                          San Diego, CA 92108
Mason, OH 45040

Dillards Card Services/Wells Fargo                 IRS                                            Nebraska Furniture Mart
Bank                                               Centralized Insolvency Operations              PO Box 2335
xxxxxxxxxxxx7825                                   PO Box 7346                                    Omaha, NE 68103
Attn: Bankruptcy                                   Philadelphia, PA 19101-7346
PO Box 10347
Des Moines, IA 50306
      Case 20-40479-elm13 Doc 15 Filed 02/11/20               Entered 02/11/20 13:44:42         Page 18 of 23
                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

  IN RE: Ranjit Kaur                                                    CASE NO.     20-40479
                             Debtor


                                                                        CHAPTER      13
                           Joint Debtor

                                          CERTIFICATE OF SERVICE
                                              (Continuation Sheet #2)

NPRTO Texas LLC                           Sprint                                   Synchrony Bank/Sams
256 West Data Drive                       PO Box 7949                              xxxxxxxxxxxx3275
Draper, UT 84020                          Overland Park, KS 66207                  Attn: Bankruptcy
                                                                                   PO Box 965060
                                                                                   Orlando, FL 32896


Portfolio Recovery                        Stearns Bank National Assoc              Synchrony Bank/Sams Club
xxxxxxxxxxxx9132                          2499 Rice St Ste 245                     xxxxxxxxxxxx7738
Attn: Bankruptcy                          Saint Paul, MN 55113                     Attn: Bankruptcy Dept
120 Corporate Blvd                                                                 PO Box 965060
Norfold, VA 23502                                                                  Orlando, FL 32896


Portfolio Recovery                        Syncb/Toys R Us                          Synchrony Bank/TJX
xxxxxxxxxxxx4532                          xxxxxxxxxxxx2429                         xxxxxxxxxxxx2005
Attn: Bankruptcy                          Attn: Bankruptcy                         Attn: Bankruptcy
120 Corporate Blvd                        PO Box 965060                            PO Box 965064
Norfold, VA 23502                         Orlando, FL 32896                        Orlando, FL 32896


Quantum 3 Group                           Synchrony Bank                           T-Mobile Bankruptcy Team
Moma Funding LLC                          xxxxxxxxxxxx6982                         PO Box 53410
PO Box 788                                Attn: Bankruptcy Dept                    Bellevue, WA 98015-53410
Kirkland, WA 98083                        PO Box 965060
                                          Orlando, FL 32896


Ranjit Kaur                               Synchrony Bank/ JC Penneys               Target
1511 Evelyne Court                        xxxxxxxxxxxx7271                         xxxxxxxxxxxx9630
Wylie, TX 75098                           Attn: Bankruptcy                         c/o Financial & Retail Srvs
                                          PO Box 956060                            Mailstop BT POB 9475
                                          Orlando, FL 32896                        Minneapolis, MN 55440


Remex Inc                                 Synchrony Bank/ Old Navy                 Tcc Credit Union
xxx9187                                   xxxxxxxxxxxx2645                         xxxxxx0001
Attn: Bankruptcy                          Attn: Bankruptcy                         10103 Shoreview Rd
307 Wall St.                              PO Box 965060                            Dallas, TX 75238
Princeton, NJ 08540                       Orlando, FL 32896


Santander Consumer USA                    Synchrony Bank/PayPal Cr                 Texas Dow Employees Credit Union
xxxxxxxxxxxxx1000                         xxxxxxxxxxxx1381                         xxxxx6874
Attn: Bankruptcy                          Attn: Bankruptcy Dept                    Attn: Bankruptcy
10-64-38-FD7 601 Penn St                  PO Box 965060                            1001 FM 2004
Reading, PA 19601                         Orlando, FL 32896                        Lake Jackson, TX 77566
      Case 20-40479-elm13 Doc 15 Filed 02/11/20                   Entered 02/11/20 13:44:42        Page 19 of 23
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Ranjit Kaur                                                         CASE NO.   20-40479
                                   Debtor


                                                                             CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #3)

Tim Truman
6851 NE Loop 820 Ste 300
NR Hills, TX 76180




US Dept. of Hud - Title 1
52 Corporate Circle
Albany, NY 12203-5121




Veterans Adm. Dept of Veteran's Affairs
Regional Office Finance Sec. (24)
One Veterans Plaza
701 Clay Avenue
Waco, TX 76799-0001


Weinstein & Riley
2001 Western Ave #400
Seattle, WA 98121




Wells Fargo Bank NA
xxxxxx4139
1 Home Campus
MAC X2303-01A
Des Moines, IA 50328


Wells Fargo Home Mortgage
xxxxxxxxx1478
Attn: Written
Correspondence/Bankruptcy
MAC#2302-04E POB 10335
Des Moines, IA 50306

Wylie ISD
Perdue Brandon Fielder
500 East Border St Ste 640
Arlington, TX 76010
        Case 20-40479-elm13 Doc 15 Filed 02/11/20                 Entered 02/11/20 13:44:42              Page 20 of 23


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE:    Ranjit Kaur                                                          CASE NO.     20-40479

                                                                                CHAPTER       13

                                                 Certificate of Service


I, the undersigned hereby certify that a copy of the foregoing Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors, &
Deadlines was served upon the following parties of interest via 1st class mail.

Date:      2/11/2020                                           /s/ Richard Weaver
                                                               Richard Weaver
                                                               Attorney for the Debtor(s)


Americollect                                 Capital One                                    Collin County Tax Assessor
PO Box 1566                                  Attn: Bankruptcy                               1700 Bedbud Blvd Ste 300
1851 South Alverno Road                      PO Box 30285                                   McKinney, TX 75069
Manitowoc, WI 54221                          Salt Lake City, UT 84130



Amex                                         Chase Auto Finance                             Comenity Bank/Express
Correspondence/Bankruptcy                    Attn: Bankruptcy                               Attn: Bankruptcy
PO Box 981540                                PO Box 901076                                  PO Box 182125
El Paso, TX 79998                            Fort Worth, TX 76101                           Columbus, OH 43218



Amex/Bankruptcy                              Chase Card Services                            Conns HomePlus
Correspondence/Bankruptcy                    Attn: Bankruptcy                               Attn: Bankruptcy
PO Box 981540                                PO Box 15298                                   2445 Technology Forest Blvd, Bldg 4,
El Paso, TX 79998                            Wilmington, DE 19850                           Ste
                                                                                            The Woodlands, TX 77381


Attorney General of Texas                    Citibank/The Home Depot                        Credit First National Association
Bankruptcy Section                           Citicorp Credit Srvs/Centralized Bk dept       Attn: Bankruptcy
400 S Zang Blvd Ste 500                      PO Box 790034                                  PO Box 81315
Dallas, TX 75208-6640                        St Louis, MO 63179                             Cleveland, OH 44181



Barrett Daffin Frappier Turner & Engle L     City of Wylie                                  Credit Management Control
4004 Belt Line Rd Suite 100                  Linebarger Goggan Blair & Sampson              Attn: Bankruptcy
Addison, TX 75001                            2777 N Stemmons Frwy Ste 1000                  PO Box 1654
                                             Dallas, TX 75207                               Green Bay, WI 54305
      Case 20-40479-elm13 Doc 15 Filed 02/11/20               Entered 02/11/20 13:44:42              Page 21 of 23


                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE:   Ranjit Kaur                                                       CASE NO.     20-40479

                                                                         CHAPTER          13

                                             Certificate of Service
                                              (Continuation Sheet #1)

Deptartment Store National               ERC Enhanced Recovery Corp                     Midland Funding
Bank/Macy's                              8014 Bayberry Road                             Attn: Bankruptcy
Attn: Bankruptcy                         Jacksonville, FL 32256                         350 Camino De La Reine Ste 100
9111 Duke Boulevard                                                                     San Diego, CA 92108
Mason, OH 45040


Deptartment Store National               FHA Single Family Loan Mtg -                   Midland Funding
Bank/Macy's                              US Dept of Housing & Urban HUD                 Attn: Bankruptcy
Attn: Bankruptcy                         801 Cherry St Unit 45                          350 Camino De La Reine Ste 100
9111 Duke Boulevard                      Fort Worth, TX 76102-6882                      San Diego, CA 92108
Mason, OH 45040


Deptartment Store National               First PREMIER Bank                             Midland Funding
Bank/Macy's                              Attn: Bankruptcy                               Attn: Bankruptcy
Attn: Bankruptcy                         PO Box 5524                                    350 Camino De La Reine Ste 100
9111 Duke Boulevard                      Sioux Falls, SD 57117                          San Diego, CA 92108
Mason, OH 45040


Dillards Card Services/Wells Fargo       IRS                                            Nebraska Furniture Mart
Bank                                     Centralized Insolvency Operations              PO Box 2335
Attn: Bankruptcy                         PO Box 7346                                    Omaha, NE 68103
PO Box 10347                             Philadelphia, PA 19101-7346
Des Moines, IA 50306


Discover Financial                       IRS- Special Procedures Staff                  NPRTO Texas LLC
Attn: Bankruptcy Department              Bankruptcy: Mail Code 502DAL                   256 West Data Drive
PO Box 15316                             1100 Commerce Street RM 9a20                   Draper, UT 84020
Wilmington, DE 19850                     Dallas, TX 75242



Discover Financial                       JPMorgan Chase Bank                            Portfolio Recovery
Attn: Bankruptcy Department              PO Box 29505 AZi1191                           Attn: Bankruptcy
PO Box 15316                             Phoenix, AZ 85038                              120 Corporate Blvd
Wilmington, DE 19850                                                                    Norfold, VA 23502



Diversified Consultants                  Kohls/Capital One                              Portfolio Recovery
PO Box 551268                            Attn: Credit Administrator                     Attn: Bankruptcy
Jacksonville, FL 32255                   PO Box 3043                                    120 Corporate Blvd
                                         Milwaukee, WI 53201                            Norfold, VA 23502
      Case 20-40479-elm13 Doc 15 Filed 02/11/20           Entered 02/11/20 13:44:42         Page 22 of 23


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE:   Ranjit Kaur                                              CASE NO.     20-40479

                                                                   CHAPTER       13

                                        Certificate of Service
                                         (Continuation Sheet #2)

Quantum 3 Group                      Synchrony Bank                            T-Mobile Bankruptcy Team
Moma Funding LLC                     Attn: Bankruptcy Dept                     PO Box 53410
PO Box 788                           PO Box 965060                             Bellevue, WA 98015-53410
Kirkland, WA 98083                   Orlando, FL 32896



Remex Inc                            Synchrony Bank/ JC Penneys                Target
Attn: Bankruptcy                     Attn: Bankruptcy                          c/o Financial & Retail Srvs
307 Wall St.                         PO Box 956060                             Mailstop BT POB 9475
Princeton, NJ 08540                  Orlando, FL 32896                         Minneapolis, MN 55440



Richard M. Weaver & Associates       Synchrony Bank/ Old Navy                  Tcc Credit Union
5601 Airport Freeway                 Attn: Bankruptcy                          10103 Shoreview Rd
Fort Worth, TX 76117                 PO Box 965060                             Dallas, TX 75238
                                     Orlando, FL 32896



Santander Consumer USA               Synchrony Bank/PayPal Cr                  Texas Dow Employees Credit Union
Attn: Bankruptcy                     Attn: Bankruptcy Dept                     Attn: Bankruptcy
10-64-38-FD7 601 Penn St             PO Box 965060                             1001 FM 2004
Reading, PA 19601                    Orlando, FL 32896                         Lake Jackson, TX 77566



Sprint                               Synchrony Bank/Sams                       Tim Truman
PO Box 7949                          Attn: Bankruptcy                          6851 NE Loop 820 Ste 300
Overland Park, KS 66207              PO Box 965060                             NR Hills, TX 76180
                                     Orlando, FL 32896



Stearns Bank National Assoc          Synchrony Bank/Sams Club                  US Dept. of Hud - Title 1
2499 Rice St Ste 245                 Attn: Bankruptcy Dept                     52 Corporate Circle
Saint Paul, MN 55113                 PO Box 965060                             Albany, NY 12203-5121
                                     Orlando, FL 32896



Syncb/Toys R Us                      Synchrony Bank/TJX                        Veterans Adm. Dept of Veteran's Affairs
Attn: Bankruptcy                     Attn: Bankruptcy                          Regional Office Finance Sec. (24)
PO Box 965060                        PO Box 965064                             One Veterans Plaza
Orlando, FL 32896                    Orlando, FL 32896                         701 Clay Avenue
                                                                               Waco, TX 76799-0001
      Case 20-40479-elm13 Doc 15 Filed 02/11/20     Entered 02/11/20 13:44:42        Page 23 of 23


                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

  IN RE:   Ranjit Kaur                                         CASE NO.   20-40479

                                                               CHAPTER    13

                                     Certificate of Service
                                     (Continuation Sheet #3)

Weinstein & Riley
2001 Western Ave #400
Seattle, WA 98121




Wells Fargo Bank NA
1 Home Campus
MAC X2303-01A
Des Moines, IA 50328



Wells Fargo Bank NA
1 Home Campus
MAC X2303-01A
Des Moines, IA 50328



Wells Fargo Bank NA
1 Home Campus
MAC X2303-01A
Des Moines, IA 50328



Wells Fargo Home Mortgage
Attn: Written
Correspondence/Bankruptcy
MAC#2302-04E POB 10335
Des Moines, IA 50306


Wylie ISD
Perdue Brandon Fielder
500 East Border St Ste 640
Arlington, TX 76010
